DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 05-27-2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-18-2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  a claim must have one period at the end which claim 3 is not. Applicant is reminded that a proper claim begins with a capital letter and ends with a period. Period may not be used elsewhere in the claim except for abbreviation. See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hensley et al. (2013/0295965).
Regarding claim 1, Hensley discloses a sole assembly for an article of footwear comprising: 
a midsole comprising a bladder (fig 14, member 10) and a foam midsole component (fig 14, member 70), wherein the bladder defines a fluid-filled chamber, the foam midsole component having a ground facing surface and a sidewall, and wherein the bladder forms a visible portion of the sidewall (i.e. exposed to view through the opening 72, para 0058 and 0076), and wherein the bladder meets the foam midsole component to define a component boundary on the sidewall (fig 14); 
an etched channel extending into both the foam midsole component and the bladder, the etched channel having a depth into the sidewall of between about 2 µm and about 1000 µm (fig 14, member12A to 12 D, para 0061), and wherein the etched channel continuously extends across the component boundary (fig 14, para 0076).  
Regarding claim 2, Hensley discloses the etched channel forms a design (fig 14, para 0057) or logo.  
Regarding claim 6, Hensley discloses the bladder has a convex surface profile relative to the sole structure, and wherein the etched channel is formed at least in part into the convex surface profile (figs 1-4).  
Regarding claim 7, Hensley discloses an article of footwear having a forefoot portion, a midfoot portion, and a heel portion, the article of footwear comprising: an upper defining an internal cavity operative to receive a foot of the wearer; a sole structure coupled to the upper, the sole structure comprising: a ground contacting surface opposite the upper (fig 14, para 0024 and 0076); 
a midsole formed from a thermoplastic polymeric foam (fig 14, member 70, para 0076); 
a fluid-filled bladder (fig 14, member 10, para 0014); and 
wherein the midsole has a foam sidewall that defines a first portion of an outer perimeter of the sole structure, the foam sidewall extending upward at an angle relative to the ground contacting surface; wherein the fluid-filled bladder has a bladder sidewall that defines a second portion of the outer perimeter of the sole structure, the bladder sidewall directly abutting the foam sidewall at a component boundary; and an etching extending continuously from the foam sidewall to the bladder sidewall across the component boundary (fig 14, para 0014).  
Regarding claim 8, Hensley discloses the etching comprises a channel having a channel depth relative to the adjoining outer perimeter of between about 2 pm and about 1000 pm  (fig 14, member12A to 12 D, para 0061).
Regarding claim 9, Hensley discloses the fluid-filled bladder is provided in the heel portion of the article of footwear (fig 14).  
Regarding claim 10, Hensley discloses the bladder sidewall is convex in a plane orthogonal to the ground contacting surface (figs 1-4).  
Regarding claim 11, Hensley discloses the etching forms a design (fig 14, para 0057) or logo.  
Regarding claim 15, Hensley discloses an article of footwear having a forefoot portion, a midfoot portion, and a heel portion, the article of footwear comprising: an upper defining an internal cavity operative to receive a foot of the wearer; a sole structure coupled to the upper, the sole structure comprising: a ground contacting surface opposite the upper (fig 14, para 0024 and 0076);
a midsole formed from a thermoplastic polymeric foam (fig 14, members 70 and 10, para 0076), the midsole having a foam sidewall that defines at least a portion of an outer perimeter of the sole structure, the foam sidewall extending upward at an angle relative to the ground contacting surface a heel counter having a heel counter sidewall that defines a portion of the outer perimeter of the article of footwear (figs 1-4), the heel counter sidewall directly abutting the foam sidewall; and an etching extending continuously from the foam sidewall to the heel counter sidewall (fig 14, para 0014).  
Regarding claim 16, Hensley discloses the etching comprises a channel having a channel depth relative to the adjoining outer perimeter of between about 2 pm and about 1000 pm (fig 14, member12A to 12 D, para 0061).
Regarding claim 17, Hensley discloses the sole structure further comprises: 18NK1652 / 200085US02 a fluid-filled bladder having a bladder sidewall that defines a portion of the outer perimeter of the sole structure (i.e. exposed to view through the opening 72, para 0058 and 0076), the bladder sidewall directly abutting the foam sidewall; and wherein the etching extends continuously from the foam sidewall to the bladder sidewall and from the heel counter to the bladder element (figs 1-4 and 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley et al. (2013/0295965) as applied to claims 1 and 7 above, and further in view of Le et al. (9,931,804).
Regarding claims 3 and 12, Hensley teaches all limitations of claim 1 and 7 and further teaches at least one of the bladder or the foam midsole component includes a plurality of material layers with an outer-most layer forming an external surface of the midsole (figs 9 and 14, para 0031).
Le teaches a sole having a foam midsole component includes a plurality of material layers with an outer-most layer forming an external surface of the midsole (fig 3, member 25, col 4, lines 30-50), wherein the depth is greater than 75% of a thickness of the outer-most layer (fig 8B shows that the etching 54 is through the outer-most layer 52b).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the etching depth of Hensley by cutting more 75% of a thickness of the outer-most layer (fig 8B shows that the etching 54 is through the outer-most layer 52b), as taught by Le, in order to have a decorate surface and be able to apply brand information, color or decoration (Le, col 1, lines 64-65).
Regarding claims 4-5 and 13-14, Hensley teaches all limitations of claim 3 and 12 and Le further teaches the plurality of material layers comprises a second layer directly abutting the outer-most layer (fig 8B, member 52a); and wherein the second layer is at least partially visible through the etched channel wherein the second layer is a different color than the outer-most layer, and wherein the second layer is only visible through the etched channel (fig 8B, member 52b, col 6, lines 38-48). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the etching depth of Hensley by allow that second layer having different color and can be seen through the etching, as taught by Le, in order to have a decorate surface and be able to apply brand information, color or decoration (Le, col 1, lines 64-65).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892. Eldem et al. (10,149513) discloses very similar structure (figs 1-2) to the invention beside the etching to make an deign or logo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        s